It is a pleasure for me to take the floor before the General Assembly on behalf of His Excellency Mr. Teodoro Obiang Nguema Mbasogo, President of the Republic of Equatorial Guinea, who, due to numerous duties of State, is not able to be here today.
Equatorial Guinea is participating at this session of the General Assembly in a renewed spirit of faith and trust in the relevant role played by the Organization in promoting peace, security and stability among our nations in order to create the basic conditions for the well-being of humankind. Motivated by that trust, my delegation wishes to warmly congratulate Mr. Mogens Lykketoft for his unanimous election, which reflects the trust that the international community has in the rigour shown by his country in its treatment of international affairs. I am sure that, during his tenure as President of the General Assembly, he will always be able to count on the support and cooperation of the Government of the Republic of Equatorial Guinea. We would like also to congratulate Mr. Sam Kutesa, President of the General Assembly at its sixty-ninth session, for the commendable work carried out during his term, with the important decisions taken that will trace out the path for the United Nations towards the democratization and revitalization of its institutions, as well as for the
15-29568 25/33

A/70/PV.20 30/09/2015
universal scope of its decisions. I would also like to take this opportunity to warmly congratulate Secretary- General Ban Ki Moon for his tireless efforts to face up to the complex challenges facing the Organization. We extend to him our support and cooperation to achieve every success in his endeavours.
Despite the attempts of some to monopolize the United Nations system with their undeclared interests, the Republic of Equatorial Guinea has never lost its faith and confidence in the relevant role that the United Nations must play with regard to the maintenance of international peace and security and in the promotion of fundamental human rights to guarantee the overall well-being of humankind. The United Nations is the only world body in which all States must have faith and trust, as is stated in its Charter. All countries are represented according to the principle of sovereign equality among States, including the democratic principle of respect for the majority opinion and for countries’ own decisions.
The events that have occurred in the first quarter century of this century show a degree of weakness in the role of the United Nations when it comes to preventing and eliminating conflicts between States, in the maintenance of international peace and security and in promoting the economic well-being of States. We are concerned at the proliferation of armed conflicts in Africa, Europe and the Middle East, as well as instability caused in countries of the developing world; the progressive advance of of terrorism in various parts of the world; and drug trafficking and uncontrolled immigration caused by those conflicts. All that would suggest that the United Nations has much more to do. Its Members must act in solidarity and according to the purposes and principles of the Charter, which should unite them in their actions.
In our view, the United Nations is not a police force acting to avert conflicts between States. The States Members of the United Nations must submit themselves to the norms of international law, to justice and respect for human rights, as well as strict respect for those standards. Consequently, they must work towards peace, stability and the development of nations. However, today it would appear that the law of the strongest and the most astute prevails, a situation that naturally leads to rebellions, which could lead to terrorist movements.
We believe that the success of the United Nations does not depend on the skill of the President of the General Assembly or of the heads of United Nations organs, or much less does it depend on the intelligence of the Secretary-General. Many of the denunciations made against the actions, purposes and principles of the Charter of the United Nations happen on a daily basis, without those leaders being in the least concerned, because they feel that their interests lie above those of the principles of the United Nations.
The results are before our very eyes: the large number of wars and conflicts that give rise to refugees and concentration camps and the massive migrations of people looking for a place of refuge in countries that have a degree of stability and economic prosperity. The drop in the price of oil and other internationally traded commodities has a negative effect on the economic development of producer countries. That is the result of the pillaging recorded in the countries that have fallen victim to armed conflicts, the natural resources of which are being seized as trophies of war. Certainly, we are reaping the bad fruits of our own negative destructive action, and that is not in line with the aims of the United Nations.
Equatorial Guinea is a small African country that survives thanks to the cautious approach of its Government, the good graces of its people and the cooperation and solidarity of friendly countries. We have suffered attempted invasions by mercenaries, supported by weapons-producing Powers who had no other aim in mind than to take control of our oil resources. Fortunately, however, the preventive and precautionary measures that we took put an end to the schemes of the aggressors. Not satisfied with that aggression, our country is now subject to a systematic campaign of unfounded accusations concerning human rights violations and abject poverty. We are not ashamed to denounce those accusations here, because the Republic of Equatorial Guinea is open to the world and everyone is familiar with our successful achievements in sociopolitical development.
With the programme adopted by the United Nations on the Millennium Development Goals having come to an end, Equatorial Guinea is pleased to have achieved greater levels through the implementation of the Goals. Equatorial Guinea’s Development Plan — “Horizon 2020” — sets out the following goals: to build international standards of basic infrastructure in order to improve productivity and speed up economic growth;
26/33 15-29568

30/09/2015 A/70/PV.20
to strengthen human capital and improve the quality of life of our citizens; to build a diversified economy based on four sectors, energy and mining sector, fishing and aquaculture, agriculture and livestock farming, and, finally, the service sector; and to establish quality governance at the service of the citizen. Success thus far in the implementation of that programme made it possible for us to achieve the priority Millennium Development Goals.
With regard to the reform of the organs of the United Nations, Equatorial Guinea reaffirms its firm commitment to the African Union position, based on the Ezulwini Consensus and the Sirte Declaration, consisting in the demand for two permanent seats and five non-permanent seats on the Security Council, with all the obligations, rights and privileges that those seats entail.
We would like to take this opportunity to congratulate the Governments of the United States of America and the Republic of Cuba for the restoration of diplomatic relations. We ask that this culminates in the lifting of the embargo against Cuba.
With regard to climate change, Equatorial Guinea fully shares the concern of the rest of the international community, namely, that the very existence of planet Earth is under threat. In order to combat this everyone should contribute according to their abilities to arrest this phenomenon. That being the case, the Amazon area, in South America, and the Congo Basin, in Central Africa, which constitute the world’s lungs for the preservation of the environment and biodiversity, deserve special attention at the upcoming twenty-first session of the Conference of Parties to the United Nations Framework Convention on Climate Change in Paris.
I would like to conclude by expressing our wholehearted willingness as a State Member of the United Nations to contribute to all processes that would help to improve the functioning of this world Organization. We wish this session of the General Assembly every success.
